DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-14, 16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a driving circuit for a display panel, comprising: a common voltage generating circuit, coupled to a plurality of common electrodes of the display panel and configured to provide a plurality of common voltages respectively to the common electrodes, wherein during a frame period, the common voltage generating circuit changes a voltage level of the common voltages respectively at different time wherein the common voltages comprise a first common voltage and a second common voltage, the common electrodes comprise a first common electrode and a second common electrode, the first common voltage is provided to the first common electrode, the second common voltage is provided to the second common electrode, the common voltage generating circuit is configured to change the voltage level of the first common voltage at a first time within the frame period and is configured to change the voltage level of the second common voltage at a second time within the frame period, wherein the first time is different from the second time, wherein the time difference between the first time and the second time relates to an amount of the common voltages.  The closest prior art Hwang (US 2006/0208985) discloses a driving circuit for a display panel, comprising: a common voltage generating circuit, coupled to a plurality of common electrodes of the display panel and configured to provide a plurality of common voltages respectively to the common electrodes, wherein during a frame period, the common voltage generating circuit changes a voltage level of the common voltages respectively at different time wherein the common voltages comprise a first common voltage and a second common voltage, the common electrodes comprise a first common electrode and a second common electrode, the first common voltage is provided to the first common electrode, the second common voltage is provided to the second common electrode, the common voltage generating circuit is configured to change the voltage level of the first common voltage at a first time within the frame period and is configured to change the voltage level of the second common voltage at a second time within the frame period.  However, none of the cited prior art teach or suggest the limitation of wherein the time difference between the first time and the second time relates to an amount of the common voltages.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628